 1   WINDTBERG & ZDANCEWICZ, PLC
     Post Office Box 51826
 2   Phoenix, Arizona 85076
     Phone: (480) 584-5660
 3
     Fax: (480) 584-5958
 4   courtdocs@wzfirm.com
     Michael Zdancewicz - 12426
 5   Marc Windtberg - 24802
 6
     Attorneys for Capital One Auto Finance, a
 7   division of Capital One, N.A.

 8                             UNITED STATES BANKRUPTCY COURT

 9                                        DISTRICT OF ARIZONA

10   In re:                                              No. 2:18-bk-11492-DPC
11   Keyana Maria Lila Willcox,                          Chapter 7 Proceeding
12
                     Debtor.                             MOTION FOR RELIEF FROM THE
13                                                       AUTOMATIC STAY

14   Capital One Auto Finance, a division of Capital Property Description:
     One, N.A.,                                      2014 CADILLAC ATS VIN
15
                                                     1G6AB5RAXE0150621
                  Movant,
16
     v.                                              (hereafter the “Collateral”)
17
     Keyana Maria Lila Willcox,
18
                     Respondent.
19
20            Capital One Auto Finance, a division of Capital One, N.A. (hereafter the “Movant” or
21   “Creditor”) is a creditor possessing a lien upon property more particularly described below.
22   Movant contends it is entitled relief from the automatic stay because the contract secured by the
23   Collateral is in default. Relief is requested under 11 U.S.C. §362(d)(1) and (d)(2) and (h)(1).
24   Movant requests the court to find:
25            a.    That cause exists to terminate the automatic stay;
26            b.    The Collateral was surrendered to Creditor;

Case00334419-2
     2:18-bk-11492-DPC         Doc 24 Filed 06/11/19
                                            -1-      Entered 06/11/19 20:27:42            Desc
                               Main Document    Page 1 of 9
 1
            c.       Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
 2
            stay the effectiveness of any Order is appropriate;
 3
            d.       That any Order lifting the stay will be binding in the event this matter is converted
 4
            to another proceeding under the Bankruptcy Code; and,
 5
            e.       That Movant may file an amended proof of claim for any deficiency balance within
 6
            thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is
 7
            later.
 8
            The following Memorandum of Points and Authorities support this Motion.
 9
                             MEMORANDUM OF POINTS AND AUTHORITIES
10
            1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(G)
11
     and 11 U.S.C. § 362.
12
            2.       Keyana Maria Lila Willcox (the “Debtor”) executed and delivered to Creditor a
13
     contract (hereafter the “Contract”).
14
            3.       Repayment of all amounts due on the Contract is secured with the following
15
     described collateral:
16                           2014 CADILLAC ATS VIN 1G6AB5RAXE0150621

17                                 (hereafter referred to as the "Collateral")

18          4.       Exhibit 1 is a true and correct copy of the Contract and it is incorporated herein by

19   reference.

20          5.       The Creditor’s lien on the Collateral is properly perfected. See Exhibit 2: Records

21   from the Arizona Department of Transportation, Motor Vehicle Division reflecting Creditor’s lien.

22          6.       Movant is the owner and holder of the Contract and the documents securing

23   repayment of all amounts due.

24          7.       Payments have not been made pursuant to the terms of the Contract and the failure

25   to make timely payments prejudices Creditor.

26          8.       The Debtor surrendered possession of the Collateral to Creditor.


Case00334419-2
     2:18-bk-11492-DPC          Doc 24 Filed 06/11/19
                                             -2-      Entered 06/11/19 20:27:42               Desc
                                Main Document    Page 2 of 9
 1
             9.        There is little or no equity in the Collateral.
 2
             10.       The amount of the debt as of the Petition date is $19,352.94.
 3
             11.       The Kelley Blue Book values the Collateral at $11,748.00.              See Exhibit 3:
 4
     Valuation Evidence.
 5
             12.       Movant is entitled to relief from the Automatic Stay for cause.
 6
             13.       Movant further request the Court waive the provisions of Bankruptcy Rule
 7
     4001(a)(3), which would stay the order for relief until the expiration of 14 days after the entry of
 8
     the order.
 9
             14.       Movant requests proof of insurance be provided. If proof of insurance is not
10
     provided, Movant asserts as an additional ground for stay relief, the failure to provide insurance on
11
     the Collateral.
12
                                                LEGAL ANALYSIS
13
             Pursuant to Bankruptcy Code § 362(d)(1), relief from the automatic stay shall be granted
14
     “for cause,” including, without limitation, lack of adequate protection. See, 11 U.S.C. §362(d)(1).
15
     In addition, a party with an interest in property is entitled to relief from the automatic stay if: (i) the
16
     debtor lacks equity in the property, and (ii) the property is not necessary for an effective
17
     reorganization that is in prospect. See, 11 U.S.C. § 362(d)(2); United Sav. Ass’n of Texas v.
18
     Timbers of Inwood Forest Assoc., Ltd., 484 U.S. 365, 108 S. Ct. 626, 98 L.Ed.2d 740 (1988).
19
                                             REQUEST FOR RELIEF
20
             For the reasons set forth above, Movant respectfully requests the following:
21
             A.        That cause exists to terminate the automatic stay;
22
             B.        Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
23
     stay the effectiveness of any Order is appropriate;
24
             C.        That any Order lifting the stay be binding in the event this matter is converted to
25
     another proceeding under the Bankruptcy Code; and
26

Case00334419-2
     2:18-bk-11492-DPC             Doc 24 Filed 06/11/19
                                                -3-      Entered 06/11/19 20:27:42                 Desc
                                   Main Document    Page 3 of 9
 1
            D.      That Movant may file an amended proof of claim for any deficiency balance within
 2
     thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is later.
 3
            Dated: June 11, 2019.
 4
                                                       WINDTBERG & ZDANCEWICZ, PLC
 5                                                      /s/ Michael Zdancewicz (#012426)
                                                        Michael Zdancewicz
 6
                                                        Post Office Box 51826
 7                                                      Phoenix, Arizona 85076
                                                        Attorneys for Capital One Auto Finance, a
 8                                                      division of Capital One, N.A.
                                             Certificate of Service
 9          I certify that on June 11, 2019, a true and correct copy of the above and foregoing was
     served upon the following parties via electronic means as listed on the Court’s ECF noticing
10
     system, if available, otherwise by regular first-class mail:
11
     Jill H. Ford                                       Kenneth L Neeley
12   PO Box 5845                                        Neeley Law Firm, PLC
     Carefree, AZ 85377                                 2250 E. Germann Rd., Suite 11
13                                                      Chandler, AZ 85286
14
     Keyana Maria Lila Willcox
15   36542 Rodeo St.
     Palmdale, CA 93552
16
                                            /s/ Michael Zdancewicz
17
18
19
20
21
22
23
24
25
26

Case00334419-2
     2:18-bk-11492-DPC          Doc 24 Filed 06/11/19
                                             -4-      Entered 06/11/19 20:27:42                  Desc
                                Main Document    Page 4 of 9
                                                   Exhibit 1




Case 2:18-bk-11492-DPC   Doc 24 Filed 06/11/19 Entered 06/11/19 20:27:42   Desc
                         Main Document    Page 5 of 9
Case 2:18-bk-11492-DPC   Doc 24 Filed 06/11/19 Entered 06/11/19 20:27:42   Desc
                         Main Document    Page 6 of 9
                                   Exhibit 2




Case 2:18-bk-11492-DPC   Doc 24 Filed 06/11/19 Entered 06/11/19 20:27:42   Desc
                         Main Document    Page 7 of 9
                               Exhibit 3




Case 2:18-bk-11492-DPC   Doc 24 Filed 06/11/19 Entered 06/11/19 20:27:42   Desc
                         Main Document    Page 8 of 9
Case 2:18-bk-11492-DPC   Doc 24 Filed 06/11/19 Entered 06/11/19 20:27:42   Desc
                         Main Document    Page 9 of 9
